DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 9 objected to because of the following informalities:  
Regarding claim 5, “type” on line 1 should be deleted for clarity.
Regarding claim 9, this claim recites the same limitations as claim 4 and thereby appears redundant.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Arkans et al. (4,253,449).
Regarding claim 1, Arkans discloses a system for stimulating venous and arterial 
circulation in a patient to prevent deep vein thrombosis (col. 1 lines 1-20), comprising: a) a first inflatable garment sleeve (27)  configured to be wrapped around the left calf of the patient and having a first air input tube (92”) extending from an exterior surface thereof(col. 8 lines 1-5); b) 
Regarding claim 2, Arkans discloses the bifurcated tube assembly (30) includes a manifold connector portion (94) for connecting with an outlet port (138, 124) of the portable pump, a bifurcated fitting (96) extending from the manifold connector (94), and first and second flexible air tubes (90a’,b’,c’d’, 92a’,b’,c’d’) extending from the bifurcated fitting (96) ( fig. 19 and col. 7 lines 55-67 discloses downstream tubes 90’,92’as first and second tubes connected to the fitting 96). 
Regarding claim 3, Arkans discloses in fig. 19 wherein the first and second flexible air tubes (90a’,b’,c’d’, 92a’,b’,c’d’) of the bifurcated tube assembly (30) each have a detachable coupling (152) associated with a distal end portion thereof for connecting with a respective air input tube (90”,92”) (col. 7 lines 55-68 disclose coupling 152 on a distal end of the downstream tubes 90’, 92’, relative to the pump, for detachably connecting to coupler 154 of the air input tubes 90”, 92”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arkans in view of Cook (2005/0143682).
Regarding claims 4 and 9, Arkans substantially teaches the claimed invention except for the air input tube extending from the exterior surface of each garment sleeve is configured as a right-angled tubular connector mounted for rotational positioning with respect to one of the first and second flexible air tubes of the bifurcated tube assembly.  However, Cook teaches the air input tube (10) extending from the exterior surface of each garment sleeve  is configured as a right-angled tubular connector (as shown the connector has horizontal and vertical portions) mounted for rotational positioning with respect to one of the first and second flexible air tubes (14) of the tube assembly ([0046] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tubes of Arkans with a right angled rotatable connector as taught by Cook to provide the advantage of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arkans in view of Biondo (9,220,655).
Regarding claim 5, Arkans substantially teaches the claimed invention except for the portable pump has a hook and loop type fastening strap operatively associated therewith for detachably securing the portable pump to a supporting structure.  However, Biondo teaches in fig. 20 portable pump (464) has a hook and loop type fastening strap (470, 474) operatively associated therewith for detachably securing the portable pump to a supporting structure (col. 22 lines 25-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pump of Arkans with fastening straps as taught by Biondo to provide the advantage of enhanced ease of securement to side rails or walkers for convenient location near the patient and enhanced ease of use.


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arkans in view of Biondo.
Regarding claim 6, Arkans discloses a system for stimulating venous and arterial 
circulation in a patient to prevent deep vein thrombosis (col. 1 lines 1-20), comprising: a) a first inflatable garment sleeve (27)  configured to be wrapped around the left calf of the patient and having a first air input tube (92”) extending from an exterior surface thereof(col. 8 lines 1-5); b) a second inflatable garment sleeve (26) configured to be wrapped around the right calf of the 
Arkans substantially teaches the claimed invention except for means for securing the pump to a hospital bed or frame.  However, Biondo teaches in fig. 20 portable pump (464) has a hook and loop type fastening strap (470, 474) operatively associated therewith for detachably securing the portable pump to a supporting structure (col. 22 lines 25-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pump of Arkans with fastening straps as taught by Biondo to provide the advantage of enhanced ease of securement to side rails or walkers for convenient location near the patient and enhanced ease of use.
Regarding claim 7, Arkans discloses the bifurcated tube assembly (30) includes a manifold connector portion (94) for connecting with an outlet port (138, 124) of the portable pump, a bifurcated fitting (96) extending from the manifold connector (94), and first and second flexible air tubes (90a’,b’,c’d’, 92a’,b’,c’d’) extending from the bifurcated fitting (96) ( fig. 19 and col. 7 lines 55-67 discloses downstream tubes 90’,92’as first and second tubes connected to the fitting 96). 
Regarding claim 8, Arkans discloses in fig. 19 wherein the first and second flexible air tubes (90a’,b’,c’d’, 92a’,b’,c’d’) of the bifurcated tube assembly (30) each have a detachable coupling (152) associated with a distal end portion thereof for connecting with a respective air input tube (90”,92”) (col. 7 lines 55-68 disclose coupling 152 on a distal end of the downstream .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oguri (5,938,628) discloses a bifurcated coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LaToya M Louis/Primary Examiner, Art Unit 3785